Citation Nr: 1613516	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received for the claim of entitlement to service connection for a pulmonary disorder, to include asthma and chronic obstructive pulmonary disease (COPD), including as a result of asbestos exposure.

2.  Entitlement to service connection for a pulmonary disorder, claimed as asthma, COPD, restrictive lung disease, and emphysema, to include as a result of asbestos exposure.

3.  Whether new and material evidence has been received for the claim of entitlement to service connection for hypertension, to include as a result of asbestos exposure.  

4.  Whether new and material evidence has been received for the claim of entitlement to service connection for heart disease, to include hypertensive heart disease (asserted as chest pains and damage to heart wall), including as a result of asbestos exposure.

5.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that rating decision, the RO: (1) denied service connection for sleep apnea; (2) reopened and denied on the merits the claim of service connection for a pulmonary disorder, claimed as asthma, COPD, emphysema, and restrictive lung disease; and (3) denied a reopening of the prior final and disallowed claims of service connection for hypertension and for heart disease, to include hypertensive heart disease (asserted as chest pain and damage to the heart wall).  The Veteran perfected a timely appeal of these determinations.

In October 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  While his representative did not submit a written waiver of agency of original jurisdiction (AOJ) consideration, the Board notes that, at the October 2015 hearing, his representative specifically stated their intent to waive AOJ consideration of the evidence that was to be submitted.  See Hearing Transcript at 24-25.  38 C.F.R. § 20.1304(c)(2015).  Therefore, the Board may properly consider any newly received evidence. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issue of entitlement to service connection for sleep apnea, to include as due to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO denied service connection for a pulmonary disorder, to include asthma and COPD, including as due to asbestos, finding that Veteran's pulmonary condition was not shown to be related to his military service.

2.  The evidence received since the February 2010 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a pulmonary disorder.

3.  The evidence of record does not show that the Veteran has a pulmonary disorder, claimed as asthma, emphysema, restrictive airway disease, and COPD, that is causally or etiologically related to his military service.

4.  In a February 2010 rating decision, the RO denied service connection for hypertension, to include as due to asbestos exposure, finding that the Veteran's hypertension was not shown to be related to his military service.

5.  The evidence received since the February 2010 rating decision, is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.

6.  In a February 2010 rating decision, the RO denied service connection for heart disease with chest pains and damage to heart wall, to include as due to asbestos exposure finding that Veteran's pulmonary condition was not shown to be related to his military service.

7.  The evidence received since the February 2010 rating decision, is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for heart disease (asserted as chest pains and damage to heart wall).


CONCLUSIONS OF LAW

1.  The February 2010 rating decision, denying entitlement to service connection for a pulmonary disorder, to include asthma and chronic obstructive pulmonary disease, is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the February 2010 rating decision, new and material evidence has been received, the claim for a pulmonary disorder, to include asthma and chronic obstructive pulmonary disease, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for a pulmonary disorder, claimed as asthma, emphysema, restrictive lung disease and chronic obstructive pulmonary disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The February 2010 rating decision, denying entitlement to service connection for hypertension is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

5. Since the February 2010 rating decision, new and material evidence has not been received, the claim of service connection for hypertension is not reopened and remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The February 2010 rating decision denying entitlement to service connection for heart disease (asserted as chest pains and damage to heart wall) is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

7.  Since the February 2010 rating decision, new and material evidence has not been received, the claim of service connection for heart disease (asserted as chest pains and damage to heart wall) is not reopened and remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

A letter sent to the Veteran in January 2012, advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The January 2012 VCAA letter was sent prior to the rating decision in March  2012.  Previously claims to reopen required case-specific notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10(2006), however, VAOPGCPREC 6-2014 holds that only generic notice is needed to fulfill VA's duty to notify.  Therefore, VA fulfilled its duty to notify.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was afforded a VA respiratory conditions examination in January 2012.  As the examination report and medical opinions are based on the Veteran's history, and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinions are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in October 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).
 
As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board has the sole jurisdictional responsibility to consider whether it is proper to reopen the Veteran's claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The fact the RO afforded the Veteran a VA examination does not obviate the Board's jurisdictional responsibility to decide the new and material evidence issue. Id., at 460-61; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

Analysis

At the Veteran's October 2015 travel Board hearing, he reiterated his previous contentions that he was struck in the chest by a tow bar, and was exposed to asbestos, in-service.  The Veteran again reiterated that he believes these singularly or in combination caused his pulmonary condition, hypertension, and heart disease with chest pain, and damage to his heart wall.  

Pulmonary Disorder

The Veteran was originally denied service connection for pulmonary/respiratory problems, to include residuals of asbestos exposure, in a January 1994 rating decision.  The January 1994 rating decision specifically contemplated the Veteran's sternum contusion from being hit in the center of his chest with a tow bar, and that his STRs confirm asbestos exposure.  The Veteran was primarily denied service connection because pulmonary functioning testing was normal.  In December 2010, the Veteran's claim was reopened after showing evidence of a current disability for chronic obstructive pulmonary disorder and asthma, and denied because the evidence failed to show a nexus to service.   

Since the December 2010 rating decision, the Veteran has supplemented the record.  An August 2011 submission indicates that the Veteran sought service connection for COPD, emphysema, and to re-open his claim for asthma.  In a January 2012 statement, the Veteran stated that VA failed to consider his military specialty as a jet engine mechanic, and that he was exposed to asbestos while working at a maintenance facility in-service.

Prior to August 2011, the Veteran had not asserted that he suffered from emphysema which was related to his service, and his confirmed asbestos exposure.  Thus, this a new assertion.  The Board finds that the Veteran's current claim for emphysema is essentially the same claim as the previously made claims for service connection for pulmonary disabilities.  However diagnosed, the Veteran continues to claim that he has a pulmonary disability, variously diagnosed which was caused by the same in-service events.  Thus, new and material evidence must be presented to reopen the claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); Roebuck v. Nicholson, 20 Vet App 307 (2006).  Here, the Board finds that in light of the Veteran's assertion of having a diagnosis of emphysema, and the specific requirements for considering claims based on exposure to asbestos based on DVB Circular 21-88-8, VA's duty to assist is triggered, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); see also VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

A VA respiratory condition Disability Benefits Questionnaire (DBQ) from January 2012 is associated with the record.  The Veteran was diagnosed with asthma with a date of diagnosis from July 2008, and restrictive lung disease with a date of diagnosis from October 2008.  The examiner also noted a diagnosis of sleep apnea. The examiner specifically noted that they reviewed the Veteran's asbestos exposure as part of the evidence reviewed. The examiner reviewed the Veteran's medical history, a chest X-ray from January 2012, pulmonary function testing from January 2012, the Veteran's STRs, and post-service records, and concluded that the Veteran's COPD and asthma was less likely than not incurred in or caused by the Veteran's service.  The examiner reasoned that the Veteran's retirement examination showed good health, and that the Veteran was not diagnosed with asthma/COPD until 2004.  The examiner also noted that the Veteran was treated for in-service colds, and upper respiratory infections in 1973, 1978, and 1984 which was not deemed excessive or unusual.  A medical statement from R.R., M.D. from November 2011, is of record.  However, this statement offers no nexus opinion and merely reports the Veteran's disabilities and prescribed medication.  

In January 2012 the Veteran submitted correspondence.  On the issue of his service connection for a pulmonary disorder the Veteran stated that he was exposed to asbestos, and argues that asbestos exposure can take a while to exhibit symptoms and sometimes be misdiagnosed and incurable.  In January 2012 the Veteran's wife submitted argument, stating that the Veteran experiences excessive coughing.  Internet literature on Beryllium was received in November 2015.           

At the Veteran's October 2015 travel Board hearing, the Veteran testified that he had problems sleeping when exposed to asbestos in 1987, and that he had problems wheezing and coughing.  The Veteran also stated that he suffered from chest tightness while in-service.

The Veteran's diagnosis of asthma and restrictive lung disease at the January 2012 respiratory conditions DBQ fulfills the first element of service connection, as the Veteran suffers from a pulmonary disability.  The Veteran's confirmed asbestos exposure noted in December 1987 as found in the Veteran's STRs fulfills the second element of service connection and fulfills the in-service element.
The Veteran however, is unable to fulfill the nexus element for service connection.  While the Veteran may believe that his asthma, and restrictive lung disease is related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his asthma, and restrictive lung disease does not create the requisite nexus needed for service connection.

While respiratory symptoms, like coughing, wheezing, chest pain, and chest tightness are capable of lay observation, asthma, and restrictive lung disease is not capable of lay observation and are not simple medical conditions.  See Jandreau, at 1377, n. 4.  Diagnosing asthma, and restrictive lung disease, and the determination of an etiology for those disease is a complex medical question requiring knowledge of the pulmonary system and respiratory diseases and requires pulmonary function testing interpretation; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnosis asthma or restrictive lung disease or provide the requisite nexus opinion for these diseases.  Id.  Furthermore, the medical evidence of record fails to provide a positive opinion regarding the Veteran's asthma, and restrictive lung disease.

The Board further notes that the internet article submitted suggesting a nexus, only offers generic relationships and merely reinforces the unsubstantiated lay medical opinions.  Sack v. West, 11 Vet. App. 314  (1998); see also Mattern v. West, 12 Vet. App. 222, 228  (1999).  Thus, the internet submissions, like the Veteran's lay opinion is of limited probative weight.

The medical opinion provided by the January 2012 VA examiner contained not only clear conclusions with supporting rationale, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also noted and considered the Veteran's asbestos exposure, which is of paramount importance in this appeal.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his asthma, and restrictive lung disease is from service, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Specific to the Veteran's claim of service connection for emphysema, the Board finds no medical evidence supporting a diagnosis for that particular pulmonary disease.  The January 2012 DBQ failed to diagnose the Veteran with emphysema and found that he suffered from asthma and restrictive lung disease only.  Thus without a current disability of emphysema, the Veteran cannot be service-connected for the disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability).  Furthermore, the Veteran is unable to self-diagnosis a complex medical condition like emphysema.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4.   

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension & Heart Disease

The Veteran was originally denied service connection for heart disease with chest pains and damage to the heart wall in a January 1994 rating decision.  The January 1994 rating decision specifically contemplated the Veteran's sternum contusion from being hit in the center of his chest with a tow bar, and that STRs confirm asbestos exposure.  With regard to the Veteran's heart disease, the rating decision specifically noted that the Veteran's EKG were within normal limits, that the Veteran had a silent myocardial infarct in the past, and reviewed the Veteran's overall cardiovascular fitness.  The January 1994 rating decision found that the Veteran's sternum contusion was a temporary condition which was treated and resolved.  

In December 2008, the Veteran was again denied service connection for hypertension.  The rating decision noted that the Veteran was being treated for hypertension but failed to reopen the Veteran's claim because the evidence did not substantiate a nexus to service.  Similarly, the Veteran was again denied service connection for heart disease with chest pains and damage to the heart wall in December 2008.  The rating decision noted that the Veteran was being treated for congestive heart failure but failed to reopen the Veteran's claim because the evidence did no substantiate a nexus to service.  The February 2012 rating decision denied reopening the Veteran's claims because new and material evidence had not been received.  

Since the February 2012 rating decision, the Veteran has submitted private treatment records from Cardiovascular Care Specialist's, the medical report from R.R., M.D., and nuclear studies conducted by A.J.C., M.D. to supplement his hypertension and heart disease claims.  In the Veteran's January 2012 submission he alleged that his treatment for hypertension began in 1995, and that his STRs show that his blood pressure was persistently out of control.  The Veteran's wife stated in January 2012 the Veteran takes blood pressure medication.

This evidence, which was not of record at the time of the February 2010 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  There is no additional evidence of in-service treatment, or relation to elevated blood pressure in-service, nor is there any evidence of a relationship between the Veteran's service and his hypertension, and/or his heart disease.  To the extent that there are cardiac treatment records, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  Furthermore, the Veteran's claims of elevated blood pressure in-service, with treatment shortly after service is the same claim under a new theory, which requires new and material evidence.  See Robinson v. Peake, 21 Vet. App. 545, 551 (2008).  

None of the newly submitted evidence includes a competent opinion which relates the Veteran's hypertension, or his heart disease to the Veteran's service, or to his exposure to asbestos.  Notably, none of the new evidence relates to the element of a nexus to service, the reason for the prior denial of service connection.  Therefore the application to reopen the claim must be denied.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the Veteran's  claim of entitlement to service connection for a pulmonary condition, to include asthma and chronic obstructive pulmonary disease is reopened and, to that only, the appeal is granted.

Service connection for a pulmonary condition, claimed as asthma, emphysema, restrictive lung disease and chronic obstructive pulmonary disease, to include as as result of asbestos exposure, is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension, to include as a result of asbestos exposure; and the petition to reopen is denied.

New and material evidence has not been received to reopen a claim of heart disease (asserted as chest pains and damage to heart wall), to include as a result of asbestos exposure; and the petition to reopen is denied.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran's sleep apnea was diagnosed at the January 2012 respiratory conditions DBQ, but no nexus opinion has been offered.  As noted in the decision above, the Veteran had confirmed exposure to asbestos in-service.  In statements from the Veteran's wife from January 2012, she alleged that the Veteran suffers from hypersomnia, shortness of breath, and problems breathing while asleep.  The Veteran's wife also stated that the Veteran snores and coughs excessively.  During a personal hearing before the Board, the Veteran also asserted that he was told by a doctor that his sleep apnea is due to asbestos exposure.  See Transcript of Hearing, page 9.  The Veteran stated that his breathing and sleeping problems began while in-service approximately in 1987.  Thus, under the circumstances, the Board finds that the requirements for obtaining a VA examination and nexus opinion are satisfied. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because an opinion has not been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for a VA examination conducted by a physician with appropriate expertise to determine the onset and etiology of the Veteran's sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has sleep apnea? 

If the Veteran has a sleep apnea, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's confirmed exposure to asbestos?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim, which may reasonably explain the medical guidance in the study of this case.

3.  Thereafter, re-adjudicate the Veteran's claim for sleep apnea, to include as due to asbestos exposure.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


